Title: To John Adams from William Cushing, 29 July 1776
From: Cushing, William
To: Adams, John


     
      Dear Sir
      Boston July 29th 1776
     
     I am much obliged for your favor of the 9th June, which I did not receive till the 15th instant, when I came to town for inoculation; general permission having been given by authority therefor, and that being the last day: I had just returnd from Falmouth time enough to take hold of the Opportunity.
     I have the pleasure to congratulate you on the light and easy manner, in which Mrs. Adams and your family, as well as Mr. Cranche’s have gone through the disorder. Upon this occasion, people are collected here from all quarters by thousands, Col. Warren and wife, Mr. Sargeant and his new wife, Pincin, Lowell with his children, Dana with his wife and child, &c., &c. This is the 14th day with Mrs. Cushing and Me; the Symtoms have been somewhat disagreeable, owing chiefly, I imagine, to the present warmth of the Season, but I have only three pox that come to any thing, which are filling, she not more, both of us likely to be rid of the distemper soon. As to the affair of appointments, I had diverse times heard before, and felt, your generous and disinterested behavior—but rejoice that it is, as it is—having beforehand dictated the same thing to diverse Reps. Representatives our way.
     Col. Warren has absolutely refused. Our minds are still upon Sargeant; if peradventure he may be once more appointed, he will accept. Brother Foster and Sullivan are fond of the matter and are determined to say all they can to bring it to pass. With respect to the manner of our holding courts, we did it perhaps, with as much Solemnity as heretofore, and with better acceptance than when last attending; our sitting being to all appearance agreeable to people of all ranks and degrees. By an order of General Court we took up all actions standing on the book continued before, and continued them again, also by like power admitted entry of appeals and complaints which had fallen to the ground by the failure of Courts, giving Judgment on defaults, but continuing such matters as were any ways open to dispute, and ordering notice to be given to adverse parties, by those bringing actions forward. At Ipswich, where we whil’d away the time till Friday morning, the Grand jury found four bills, two for theft, one for housebreaking the other for robbery on the high way, but leaving out the felonies, being determined to have no hanging matters in hand, till you come to help pull a rope. Indeed the man robbed (of some paper money) was absent and out of the province, so that the felony could not have been proved, had it been laid. Two pleaded guilty; the housebreaker, who in a drunken fit blundered into Dr. Putnam’s house in Salem at midnight, mistaking the house where his sweetheart lived, and the Robber were tried and convicted, and all punished. Great number of Complaints were entred at Ipswich. No jury trial in any civil action. Attornies present, Pincin, Sargeant, Lowell, Mansfield—Hichborn, Morton, two Parsonses and Wetmore; the five last being admitted to their oaths on motion, without delaying a term, considering the Scarcity of Lawyers arising from deaths toryism and running their country. Mansfield was appointed to act instead of Attorney General; government not having given us one yet, and the three first Gentlemen not coming in till the Charge was over. Sargeant and Lowell came directly from General Court, to which they belong. Both at Ipswich and York we were introduced by the Sheriffs with some degree of pomp and Respect. Moulton was particularly zealous in the matter. At York and Falmouth we adjourned the Courts to Monday 5 oC. afternoon before the next terms respectively, as Mr. Sewall was at Council and Bradbury desired the same favor. No bills at York. No Grand jury at Falmouth, the venires to Lincoln, miscarrying. But the Cumberland jurors appeared, which were insufficient to make a Pannel. The two last Courts were very Short, especially Falmouth. Col. Sparhawk was over at York at the opening of Court and Parson Stevens and dined with us. All things went on decently and in Order.
     Brother Foster Winthrop and I went over to Kittery and Spent a day and a night with the Colonel and view’d the forts there, which with what nature has done, seem a Sufficient defence of Portsmouth from any naval Attacks. John Wait our Sheriff at Falmouth is a very likely man and will make a very good Officer. The ruins of Falmouth are truly melancholy to behold: All below Bradbury’s house, and both Sides of what they called Kingstreet, with old Parson Smith’s house at the head of it, are in ashes—excepting only Mrs. Rosses Two houses standing together, which Mowat drew up his Ship against, as it is said, to prevent our people from setting fire to. At the foot of Kingstreet Brother Sullivan has built a fine battery, besides diverse others in convenient places for annoying the Ships, also there are two considerable forts on the Top of the great hill.
     Your declaration of Independence happend in good season, to preclude all shorn proposals and pretences of reconciliation. We hear of ten thousands Germans on their way to New York, when tis said their army will amount to nigh 20,000, and not more. I hope this Summer will put a Settled period to the Sanguine impudent expectations of Tyranny. Low regimen, mercurials and the operation of Small pox have prevented my writing you Sooner. By Act of General Court we are to hold Superior Court at Brantree; but I imagine Boston will be sufficiently clear of Infection to hold it here by the fourth Tuesday of August. Yr. affte. Friend & humble Servt.
     
      Wm. Cushing
     
    